PER CURIAM.
We now visit this case for a second time. (See Thomas v. Rollins, Fla.App. 1st 1974, 298 So.2d 186) Since our prior opinion, a trial has been held on the merits following which the trial court entered a final judgment imposing a constructive trust in favor of appellees. From that final judgment this appeal is taken. An examination of the *63record reveals conflicting evidence. It was the province of the trial judge to resolve that conflict. If appellees’ version of the evidence is accepted as true the requisites for a constructive trust were established. We find no error.
AFFIRMED.
BOYER, C. J., and McCORD and MILLS, J J., concur.